FILED
                             NOT FOR PUBLICATION                            JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GERBER GONZALEZ-RAMIREZ,                         No. 08-70441

               Petitioner,                       Agency No. A095-650-930

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Gerber Gonzalez-Ramirez, native and citizen of Guatemala, petitions pro se

for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992).

We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that Gonzalez-Ramirez

failed to demonstrate past persecution on account of a protected ground because he

could only speculate as to why his father was killed and the record does not compel

the conclusion that he was threatened on account of a political opinion or his

membership in a particular social group. See id. at 483-84. Substantial evidence

also supports the BIA’s conclusion that Gonzalez-Ramirez failed to establish he

has a well-founded fear of future persecution because he can reasonably relocate to

Guatemala City. See Ochave v. INS, 254 F.3d 859, 867-68 (9th Cir. 2001).

Accordingly, Gonzalez-Ramirez’s asylum claim fails.

      Because Gonzalez-Ramirez failed to meet the lower burden of proof for

asylum, it follows that he has not met the higher standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      The IJ did not expressly address Gonzalez-Ramirez’s CAT claim. However,

any error was harmless because the agency’s finding that Gonzalez-Ramirez can

relocate safely is supported by substantial evidence. See Kamalthas v. INS, 251

F.3d 1279, 1282 (9th Cir. 2001) (evidence the petitioner can relocate to avoid


                                          2                                      08-70441
torture is relevant to whether the petitioner has satisfied his burden for CAT relief);

8 C.F.R. § 1208.16(c)(3)(ii).

      PETITION FOR REVIEW DENIED.




                                           3                                    08-70441